311 F.2d 223
Burr S. CAMERON, Appellant,v.UNITED STATES of America, Appellee.
No. 19822.
United States Court of Appeals Fifth Circuit.
January 3, 1963.
Rehearing Denied February 27, 1963.

Appeal from the United States District Court for the Northern District of Texas; Sarah Tilghman Hughes, Judge.


1
Affirming judgment.


2
For prior opinion see 204 F.Supp. 915.


3
John E. V. Jasper, Dallas, Tex., for appellant.


4
Barefoot Sanders, U. S. Atty., B. H. Timmins, Jr., Asst. U. S. Atty., Dallas, Tex., for appellee.


5
Before TUTTLE, Chief Judge, and WISDOM and GEWIN, Circuit Judges.


6
PER CURIAM.


7
This petition for writ of error coram nobis filed by appellant to set aside a conviction in 1936 was denied by the trial court. We conclude that in doing so the trial court committed no error, Proffer v. United States, 5th Cir., 288 F.2d 182.

The judgment is

8
Affirmed.